Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/142,697 filed on 1/06/2021 is presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Acknowledgement is made of applicant’s claim for priority based on application EP 20150747 filed in the European Union on 1/08/2020.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 1/06/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elfering et al. (US 2018/0203713). 

As per claim 1, Elfering discloses a method for qualifying a device driver for a device, comprising:
performing a test on the device driver (Paragraph 33 “While such communication device 230 may act on emulation level to determine 108 whether the conditions for executing an error injection command are fulfilled, it may control the emulation environment and the controller hardware device on host system level to execute 112 error injection commands whenever the emulation precisely meets the conditions required for testing the driver.”);
emulating a behavior of the device under stipulated conditions by a device emulator (Paragraph 30 “Executing the instructions causes the system to emulate the controller hardware component in an emulation environment, which includes a virtual processor, and to provide a communication device in the emulation environment.”);
and performing one of an error injection or a test on at least one rarely occurring case by the device emulator (Paragraph 30 “Executing the instructions causes the system to emulate the controller hardware component in an emulation environment, which includes a virtual processor, and to provide a communication device in the emulation environment. The communication device receives at least one execution condition and an error injection command from a communication device driver associated with the communication device. Device operation commands are received by the controller hardware component from the device driver and executed on the controller hardware component. Based on the communication device determining that the at least one execution condition is fulfilled while the device operation commands are executed, executing the instructions causes the communication device to: halt the operation of the virtual processor; inject an error into the controller hardware component by executing the error injection command; and resume the operation of the virtual processor.”).

As per claim 2, Elfering further discloses wherein the device emulator emulates a device behavior that is consistent with a standard usage for the device (Paragraph 23 “According to embodiments, the error injected into the controller hardware component is one of an undefined device state, an infinite loop, and a short circuit. Such embodiments may be beneficial to prepare the controller hardware component into a device state which is not provided by the controller or which cannot be reached through the component's deterministic behavior.”).

As per claim 3, Elfering further discloses wherein the device emulator emulates effects of environmental influences on the device (Paragraph 22 “According to one or more embodiments, the communication device includes a buffer memory, wherein the method further includes buffering the error injection commands in the buffer memory. This may have the advantage that commands may be executed at any specific, predetermined point during runtime using an interface of the emulation environment. This may reduce the effort needed to customize the communication device to a particular implementation of the emulation environment. According to certain embodiments, the emulation environment includes an application programming interface, wherein the application programming interface includes the first and the second interface.”).

As per claim 4, Elfering further discloses wherein the device emulator is part of a virtualization environment (Paragraph 16 “The communication device may provide its own interfaces to the emulation environment and the controller hardware device, or use existing interfaces provided by the emulation environment. Particularly, it may halt and resume the operation of a virtual processor of the emulation environment, access and manipulate memory registers associated with the emulation environment or any of its devices independent from the operational state of the virtual processor, and monitor the device state of any device present in the emulation environment, including the controller hardware component for which the device driver is being tested.”).

As per claim 5, Elfering further discloses wherein the virtualization environment makes an association between virtual addresses and physical addresses (Abstract “The controller hardware component executes device operation commands received from the device driver. Based on the communication device determining that the at least one execution condition is fulfilled while the device operation commands are executed, the method provides for the communication device to: halt the operation of the virtual processor; inject an error into the controller hardware component by executing the error injection command; and resume the operation of the virtual processor.”).

As per claim 6, Elfering further discloses wherein the virtualization environment is a hypervisor (Paragraph 16 “The communication device may provide its own interfaces to the emulation environment and the controller hardware device, or use existing interfaces provided by the emulation environment. Particularly, it may halt and resume the operation of a virtual processor of the emulation environment, access and manipulate memory registers associated with the emulation environment or any of its devices independent from the operational state of the virtual processor, and monitor the device state of any device present in the emulation environment, including the controller hardware component for which the device driver is being tested.”).

As per claim 7, Elfering further discloses wherein the device driver is a direct part of the virtualization environment (Paragraph 15 “Embodiments may have a beneficial effect by providing an additional communication device in the emulation environment. Such communication device may provide an interface between the emulation environment and the system hosting the testing routines for the device driver, allowing for receiving instructions to be forwarded to the emulation environment or any of its devices and components.”).

As per claim 8, Elfering further discloses wherein the device driver is integrated in the virtualization environment as part of a virtual machine (Paragraph 15 “Embodiments may have a beneficial effect by providing an additional communication device in the emulation environment. Such communication device may provide an interface between the emulation environment and the system hosting the testing routines for the device driver, allowing for receiving instructions to be forwarded to the emulation environment or any of its devices and components.”).

As per claim 9, Elfering further discloses wherein the device driver is operated independently of the virtualization environment (Paragraph 15 “Embodiments may have a beneficial effect by providing an additional communication device in the emulation environment. Such communication device may provide an interface between the emulation environment and the system hosting the testing routines for the device driver, allowing for receiving instructions to be forwarded to the emulation environment or any of its devices and components.”).

As per claim 10, Elfering further discloses wherein the device emulator serves as a front end for the emulated device (Paragraph 15 “Embodiments may have a beneficial effect by providing an additional communication device in the emulation environment. Such communication device may provide an interface between the emulation environment and the system hosting the testing routines for the device driver, allowing for receiving instructions to be forwarded to the emulation environment or any of its devices and components.”).

As per claim 11, it is a product claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

As per claim 12, it is an apparatus claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        5/05/2022